DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenbach et al US 2003/0209686, with evidence from Winer US 5111971.
Per claims 1-2, Frankenbach teaches a garment revival product comprising a garment revival composition contained containing a silicone emulsion [0014] and one or more fabric setting components (setting polymers) [0063], and a garment delivery device being manually operable to produce a spray of said composition (Fig. 1, [0027]).  This is interpreted as being capable of spraying to provide 360-degree dispensing, as the user would be capable of moving the handheld manual sprayer in all directions as 
Per claim 3, Frankenbach teaches the delivery device comprising a plastic [0564].
Per claim 6, Frankenbach teaches a wrinkle control agent (e.g., anti-wrinkle agent) (see abstract, [0017]).
Per claim 7, Frankenbach teaches the composition to be aqueous [0100].
Per claim 8, Frankenbach teaches the composition to include an agent to reduce malodor [0018].
Per claim 9, Frankenbach teaches the composition to include a perform [0019].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankenbach et al US 2003/0209686, with evidence from Winer US 5111971, as applied above, further in view of West et al US 2012/0181305.
Per claims 4-5, Frankenbach is silent regarding the device containing biodegradable and bioplastic material.  West teaches dispensing devices, specifically liquid pump dispensers that can be . 

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. Applicant has argued that Frankenbach does not teach the use of a non-aerosol container that is propellant free.  However, as stated above, Frankenbach clearly teaches the use of self-pressurized containers (see above rejection).  Applicant has made no other substantive arguments.  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715